Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.
Amendments dated 01/28/2022 are entered.
Response to Arguments
Arguments presented 01/28/2022 are fully considered but however are not persuasive.
Specifically:
Applicant provided their own understanding of reference Kuzuhiro in Remark page 11, by offering description pertaining Fig. 8 of Kazuhiro.  
The Examiner notes that Kazuriho should be taken as a whole, rather than being limited to the scope of certain aspect of Fig. 8.
Applicant primarily argues that the plurality of the boundary candidates of Kazuhiro are of a plurality of objects in the entire image, rather than candidate of a single object as claimed.
The Examiner respectfully disagrees with this characterization.
While it is true that Kazuriho’s technique can extend to other objects in the image, but it can work with a single object such as in Fig. 9, object being a bird (bottom left examples).
Therefore, the reference covers the claimed language.
Note that in page 4 of the translation, Kazurio in paragraph 3 through paragraph 8 of page 5 discloses a plurality of candidates are considered by calculating a boundary probability of each candidate lines. Each probability values corresponding to a respective candidates are considered in specific manner to determine which of the candidate is the true boundary. Clearly, the “candidates” refered are pertaining to a single object, thus finding the true boundary amongs 
In case of multiple of objects in an image, then each object would have its own distinct set of a plurality of candidates in case of other images in Fig. 9. 
In other words, the technique of Kazuhiro can work for image with a single object (bird in Fig. 9) or even in case of multiple objects, thus having great coverage.
As such, Applicant’s characterization of Kazuhiro does not capture the entire scope of the disclosure. The argument is therefore not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 10-16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Sakamaki - US (2010/0157069) in view of JP 6209069 (aka JP2015103075) by Kazuhiko et al. (IDS entry) – (text translation is provided with the Office Action)
As to claims 1, 11, and 20:
Sakamaki discloses image generating apparatus comprising: a display configured to output an image;
a memory configured to store one or more instructions; and a processor configured to execute the one or more instructions  (Fig. 2, apparatus structure with processor 16, memory 14, display 4) to:

detect an object in an input image including a plurality of frames; (See 0025, detecting a subject/object P in one or more of input frames, as shown in Fig. 5)

provide a boundary for masking the detected object (¶0025, 0054, a distinct isolated area of pixel contain the subject/object is obtained)

generate a partial moving image with the object moving by using the boundary. (See Abstract, ¶0026, 0037, 0053 through 0060, 0065, Fig. 5, a partial moving image is resulted by imposing the pixel areas representing the subject P onto new background Id, thus showing the subject P moving (walking) while the rest of background remains the same)

Sakamaki discloses determining boundaries for the target, however does not explicitly disclose the claimed method, namely “provide a plurality of candidate boundaries for masking the detected object; identify a boundary of the detected object by assessing the plurality of candidate boundaries; wherein each of the plurality of candidate boundaries is a candidate boundary contour of the detected object”  

However, said method for detecting foreground (typically objects, subjects) against a background (aka masking) is well known in the art. Kazuhiko discloses detection/extraction of foreground using boundaries (abstract, Fig. 9 illustration and Fig. 8 description), such that:

 “The image dividing unit 203 selects candidates (hereinafter referred to as "boundary line candidates") that can become boundary lines” and “the boundary probability calculation unit 204 calculates a boundary probability for each boundary line candidate selected by the image dividing unit 203 based on a probability value” , “The boundary label optimizing unit 205 determines a combination of boundary labels in which the likelihood of the boundary probability integrated in the entire image of the input image 4 is the maximum “ “The boundary label optimizing unit 205 outputs the combination of the determined boundary labels as context information with boundary line estimated with respect to the input image 4” (See translated page 4 and page 6. The final selected boundary of the candidates are said to be at “higher accuracy” aka  ), which correspond with “provide a plurality of candidate boundaries for masking the detected object; identify a boundary by assessing the plurality of candidate boundaries”. See also page 4 of the translation, Kazuhiro in paragraph 3 through paragraph 8 of page 5, and Fig. 9, where the candidates are pertaining to the same object (bird).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system for generation of animated subject on a still background of Sakamaki can determine its boundary for subject by using the selection among a plurality of boundary candidates.  The practice of having a plurality of candidates naturally advantageous because having options allowing for greater possibility of choices. And per page 6 of Kazuhiko, the instant method allow for detection of boundaries being faster and higher accuracy.

Claim 11 is directed to a method with steps similar to the steps performed by the apparatus of claim 1 and is rejected by the same reasoning.

Claim 20 is directed to a non-transitory CRM for executing steps similar to the steps performed by the apparatus of claim 1 and is rejected by the same reasoning.

As to claims 2 and 12:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the processor is further configured to execute the one or more instructions to:
mask the object in one of the plurality of frames by using the identified   boundary; (See Sakamaki, ¶0041-0043,  distinguishing image areas (as defined by boundary) associated with the subject P and isolating from the background for extraction)
See  Sakamaki, Abstract, ¶0026, 0037, 0053 through 0060, 0062, 0065, Fig. 5, a partial moving image is resulted by imposing the pixel areas representing the subject P onto new background Id, thus showing the subject P moving (walking) while the rest of background remains the same)

As to claims 3 and 13:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the providing the plurality of candidate boundaries further comprises: providing the plurality of candidate boundaries for masking the object detected in the input image by using a first artificial intelligence (AI) model. (See Kazuhiko, translated page 4 and page 6. The final selected boundary of the candidates are said to be  . See page 2, the system is capable of learning parameters associated the tasks at hand and operates the learned process automatically based on said learning.)

As to claims 4 and 14:
Sakamaki in view of Kazuhiko discloses all limitations of claims 3/13, wherein the first AI model includes a plurality of segmentation AI models, and
the processor is further configured to execute the one or more instructions to provide the plurality of candidate boundaries by using the plurality of segmentation AI models. (See Kazuhiko, page 2, 4 and 6, for example, segmentation units such as 101, 102 and 103 working in tandem to perform the dividing process)


Sakamaki in view of Kazuhiko discloses all limitations of claims 1/11, wherein the processor is further configured to execute the one or more instructions to assess the plurality of candidate boundaries and obtain a result of the assessing by using a second artificial intelligence (AI) model. (See Kazuhiko, page 4 and 5, second AI model comprises at least  boundary probability calculation unit 204 and boundary label optimizing units which are configured to perform complex tasks to pick out optimized boundary)

As to claims 6 and 16:
Sakamaki in view of Kazuhiko discloses all limitations of claims 5/15, wherein the second AI model includes at least one of an AI model for performing a technical assessment on input data or an AI model for performing an aesthetic assessment on the input data. (See Kazuhiko, page 4 and 5, second AI model comprises at least boundary probability calculation unit 204 and boundary label optimizing units which are configured to perform complex assessment tasks to pick out optimized boundary, aka a technical assessment at least)


As to claim 10:
Sakamaki in view of Kazuhiko discloses all limitations of claims 1, further comprising a user interface,
wherein the processor is further configured to execute the one or more instructions to:
See abstract, ¶0025, detects changes in pixel, which constitutes the moving subject P for example); and
detect the object selected by a user via the user interface from among the identified objects (See ¶0051, 0069, determining if anyone of the cutout images (aka subjects for animation) is selected for animated in a background via an interface)

Allowable Subject Matter
Claims 7-9, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon all issues pertaining USC 112 are resolved.
Sakamako in view of Kazuhiko while discloses all limitations of claim 5 and 15, however do not disclose: 
a user interface,

wherein the display further outputs a preset number of boundaries having high ranks from among the plurality of candidate boundaries according to the result of the assessing, that is obtained by using the second AI model, and

the processor is further configured to execute the one or more instructions to identify, as the   boundary, a boundary selected by a user’s selection via the user interface from among the preset number of boundaries output by the display.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tan (US 2016/0147795) - The search engine may use the overlaid template to recognize the object in the captured image. For example, the search engine may use the periphery or outer boundary of the template to identify the location of the periphery or outer boundary of the captured object image. That is, the search engine may use the template as a guide in determining where in the captured image the object ends and the background begins, or where other objects in the background begin. The captured object image may have several candidate lines or boundaries having one color on one side of the line or boundary, and another color on the other side of the line or boundary. Hence, the search engine may use the template to determine which of the candidate lines or boundaries is the true boundary of the object in the image. For example, the search engine may use a least squares method to determine which of the candidate lines or boundaries is closest to the line or boundary in the template, and the search engine may then assume that this closest line or boundary in the object image is the true line or boundary of the object.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645